Citation Nr: 0428237
Decision Date: 10/13/04	Archive Date: 01/04/05

DOCKET NO. 99-20 333A                       DATE OCT 13 2004


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the veteran's claim of entitlement to service connection for hearing loss. A videoconference hearing was held before the undersigned Veterans Law Judge in August 2001.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify you if further action is required on your part.

REMAND

The current issue was previously before the Board in January 2002. At that time the case was remanded to the RO for further development. That development included a request for a VA audiological examination, and an examination by an ear specialist in order to determine the severity and etiology of any hearing.

The examinations were conducted in May 2003. At that time the audiologist, after reviewing the service medical records, determined that the audiograms conducted at the times of entrance and separation from active duty, showed the presence of hearing loss. The audiologist indicated that the veteran's military noise exposure was not a contributing factor to the veteran's present hearing loss.

The VA ear specialist, after conducting the examination, indicated that the veteran's hearing loss was related to the veteran's time in service. However, the examiner made no reference to the hearing loss noted at the time of entrance into active duty. As such, the Board finds that clarification is needed.

Accordingly, the case is remanded to the RO for the following action:

- 2 


1. The RO is requested to forward the claims folder to the VA ear specialist (M.D.) who conducted the May 2003 examination for an addendum (if unavailable to another VA ear specialist (M.D.)).

Request the examiner to again review the claims folder and, thereafter, to render an opinion as to whether it is as likely as not that the current degree of hearing loss represents chronic aggravation beyond natural progression in the level of preservice hearing loss due to inservice acoustic trauma. If the examiner believes another examination is required, it should be conducted. A complete rational for any opinion expressed should be included in the report.

2. Thereafter, the RO should re- adjudicate the claim. If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided with a supplemental statement of the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

- 3 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4 



